Miller, J.
— The purpose of this action is to revivea judgment obtained by the plaintiffs against Thomas Neville in his life-time, and to subject lot 155 in the city of Ottumwa to the payment thereof. This lot the widow of Thomas Neville declaims to be the owner of in her own right. Her ownership is attacked by the plaintiffs on the ground of fraud. The evidence shows that the lot in controversy was conveyed to Thomas Neville, April 13,1864, by Mary Myers and others, for the consideration, and that Neville conveyed the property, together with other property, to the defendant Mary Neville, June 13,1866, which conveyance was filed for record July 39,1871.
The only matter in controversy is in'respect to the good faith of this last-named conveyance. Mrs. Neville claims, in substance, that she purchased the lot in controversy through her husband; that she furnished him the money to pay for it; that it was paid for entirely with her money; that the deed should have been made to her originally, but through mistake it was made to her husband, and that afterward, in order to correct such mistake, her husband, Thomas Neville, executed the deed of June 13,1866, to her. She denies all intention to hinder, delay or defraud her husband’s creditors, and also of having any knowledge that he so intended.
After a full examination of all the evidence, and a careful consideration of the very able arguments of counsel on both .sides, we have reached the conclusion that the evidence fails to make out the plaintiff’s case; that the fraud alleged has not been proven, and that the finding and judgment of the court below was right. It will therefore be
Affirmed.